Citation Nr: 1222260	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.  

REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2011, the Board denied service connection for the Veteran's claimed back disability, fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder.  The Veteran appealed the denial of these service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an order that granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the motion.

The issue of secondary service connection for alcoholism has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

REMAND

In light of the parties' joint motion, the Board finds that further evidentiary development is necessary prior to decision on the Veteran's claims of entitlement to service connection for a back disability, fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder.  

The parties asserted that the Board failed to provide adequate reasons and bases pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), as to why a VA examination was unnecessary for the Veteran's claimed back disability.  With respect to the Veteran's fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder, the parties asserted that the Board failed to provide adequate reasons and bases for finding that the service connection was not warranted for these disabilities on a direct basis as well as on a secondary basis. 

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Upon preliminary review of the evidence of record, and in light of the guidance contained in the joint motion, the Board finds that the Veteran should be afforded a VA examination in conjunction with his claim for service connection for his back disability, and he should be afforded new VA examinations in conjunction with his claims for service connection for his fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder.

In March 2011, the Board denied service connection for a back disability finding that he had no currently diagnosed back disability.  Although the Veteran's service treatment records show no treatment for complaints of back problems or pain, in his 1968 personal report of medical history he noted a history of back trouble.  This notation did not include any follow-up or notation by any physician, and clinical evaluation of the spine was listed as normal.  The Veteran reported, however, that he and other medics would just treat each other for in-service complaints of back problems.  He recalled constantly lifting patients during service and that this caused back pain.  He currently endorses episodes during which his back goes out, and this occurs mainly when he bends over.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

In addition, the parties' noted that the Board failed to properly address the Veteran's claims of entitlement to service connection for fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder on a direct basis.  The parties agreed that the Veteran should be afforded new VA examinations to address his fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder on both a direct and secondary basis.  

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to his claims.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his claimed back disability, fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to each back disability, fibromyalgia, sexual dysfunction, gastrointestinal disability, and sleep disorder present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service, is otherwise etiologically related to active service, or was caused or permanently worsened by a service-connected disability.  

The rationale for each opinion expressed must also be provided.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

